Upon proper proceedings instituted in the Recorder's Court for certain townships of Wake County, the defendant was apprehended, had his preliminary trial, and, probable cause having been found, was sent to the Superior Court for trial. There, upon proper indictment, he was tried upon the charge of felonious assault on Castleberry with a deadly weapon with intent to kill and murder and inflicting serious injuries not resulting in death. There was a verdict of guilty of assault with a deadly weapon, inflicting serious and permanent injuries. Whereupon, defendant was sentenced to a term of eighteen months in *Page 860 
the common jail of Wake County, to be assigned to work upon the public roads. From this judgment, defendant appealed.
The appeal was fully heard in this Court, and we have carefully examined the record for error. We have been unable to find any reason which would justify interference with the result of the trial. We do not regard a formal opinion as necessary.
No error.